Citation Nr: 0425815	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  03-08 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had active service from March 1959 to March 1961.

This appeal arises from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  In this decision, the RO denied 
entitlement to service connection for a bilateral foot 
disability, characterized as pes cavus.  The veteran was 
afforded a hearing before a Veterans Law Judge (VLJ) sitting 
at the Board of Veterans' Appeals (Board) in June 2004.  The 
VLJ that conducted this hearing will make the final 
determination in this case.  See 38 U.S.C.A. §§ 7102(a), 
7107(c) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At his hearing before the Board of Veterans' Appeals (Board) 
in June 2004, the veteran testified that he had high arches 
on his feet and overlapping toes ever since his birth.  He 
claimed that his feet had not bothered him until he entered 
active military service.  The veteran asserted that at his 
entrance examination, the examiner did not indicate any 
defect existed with his feet.  However, during basic 
training, he developed bilateral foot pain for the first time 
in his life.  He believed that this pain was caused by having 
to wear military boots and the strenuous activity involved in 
basic training and being assigned to an infantry unit.  The 
veteran testified that this pain continued throughout his 
life to the present time. 

The veteran's service medical records are missing.  The 
veteran has provided copies of these records in his 
possession to VA in April 2002.  His military entrance 
examination was not included with these documents.  These 
records noted complaints and treatment for bilateral foot 
pain beginning in October 1959.  Orthopedic examination in 
November 1959 revealed overlapping little toes and 



mild pes cavus with forefoot varus.  In March 1960, it was 
noted that the veteran continued to have difficulty with his 
feet, particularly on strenuous activity.  An orthopedic 
evaluation in November 1960 noted that the veteran's "mildly 
deformed feet" would continue to give him difficulty.  The 
orthopedist recommended that the veteran be placed on a 
permanent profile for his feet that would exclude him from 
strenuous activity and be allowed to wear low quarter shoes 
instead of boots.  In addition, this examiner recommended 
that the veteran be transferred out of his infantry unit.  
The veteran was issued a permanent military profile in late 
November 1960 for "Cavus Foot (deformed feet)."  His 
military separation examination of December 1960 indicated 
that the veteran's feet were abnormal due to cavus foot 
(deformed feet).  

The veteran noted that a private physician initially saw him 
after his release from the military service in the early 
1960s for his foot complaints.  In addition, his pre-service 
employer refused to rehire the veteran after his military 
service due, in part, to his deformed feet.  The veteran has 
testified that this private physician is now dead and the 
private company no longer exists.  His attempts to obtain 
these records have failed.  

During a VA outpatient (podiatry clinic) visit of June 2003, 
the veteran reported that in 1960 (during his military 
service) he was carrying a heavy mimeograph machine down a 
flight was stairs when he felt something "snap in my back."  
He claimed that he was taken to a military dispensary where 
he was diagnosed with a light sprain in both feet.  The VA 
podiatrist that noted these comments indicated that the 
veteran had a history of congenital overriding right/left 
fifth toes and functional pes cavus with mild pronation.  
After examination, the assessments included partially 
functional pes cavus (right greater than left), history of 
overriding right/left fifth toes, history of pes cavus, 
history of deformed/frostbitten right second toe, history of 
trauma back and feet.  The VA podiatrist opined that based on 
the veteran's reported medical history, the veteran's 
"symptomatology in both feet may have been aggravated beyond 
normal progression by [veteran] wearing 'ill-fitting' 
military shoegear [combat boots + low quarter military shoes] 
while serving tin the U. S. Army in Germany (1959-1960)."

On remand, the Board finds that the veteran should be 
provided a VA compensation examination that will provide a 
medical opinion on the current nature of his bilateral foot 
disability and determine the etiology of this disorder.  
These opinions must be based on a review of the medical 
history contained in the claims file.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003); see 
also Wisch v. Brown, 8 Vet. App. 139, 140 (1995) (VA's duty 
to assist includes a medical opinion evaluating a claimant's 
medical history to determine whether an event in service 
could reasonably have caused a current disability).  In this 
regard, the veteran has also reported receiving VA medical 
treatment for his feet since the early 1970s; however, the 
available VA treatment records contained in the claims file 
begin in December 1995.  On remand, VA must incorporate the 
missing treatment records into the claims file or verify with 
the record keeper that such treatment records are 
unavailable.  See 38 U.S.C.A. § 5103A(b) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2003).

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED for the following:

1.  The VBA AMC should conduct a review 
of the claims file and ensure that no 
other notification or development action 
is required by the VCAA.  If further 
action is required, undertake it before 
further adjudication of the claim.  

2.  The VBA AMC should contact the VA 
Medical Center (VAMC) in Baltimore, 
Maryland and request all inpatient and 
outpatient treatment records dated from 
January 1973 to March 2000, and from May 
2001 to the present time.  In addition, 
the VAMC in Martinsburg, West Virginia, 
should be contacted to request all 
inpatient and outpatient treatment 
records dated from January 1973 to 
December 1995, and from October 2003 to 
the present time.  If treatment records 
are 



unavailable for any of these periods, the 
VAMC should be asked to so indicate in 
their responses.  Any responses or 
evidence received from this request 
should be associated with the claims 
file.  

3.  After the development has been 
completed and all responses incorporated 
into the claims file, the veteran should 
be afforded a VA orthopedic examination, 
limited to the feet.  The claims folder 
must be sent to the examiner for review, 
and the examiner should indicate in the 
report whether or not the claims folder 
was reviewed.  All necessary tests should 
be conducted and the examiner should 
review the results of any testing prior 
to completion of the examination report.  

The examiner should express an opinion as 
to the nature of the veteran's foot 
disorder (i.e., pes cavus, hammertoes, 
etc.).  The examiner should specifically 
state whether this condition(s) is a 
congenital or developmental defect (as 
opposed to a disease), and if so, whether 
it was subject to any superimposed disease 
or injury during active service. 

If the veteran's foot disorder(s) is not 
a congenital or developmental defect, 
then the examiner should also provide the 
following opinions:

Is it at least as likely as not (i.e., is 
there at least a 50 percent probability) 
that the veteran's foot disorder had its 
onset during active service from March 
1959 to March 1961 or is related to any 
in-service disease or injury?

If a foot disorder had its onset prior to 
the veteran's active service, did it 
worsen during service?  

(Temporary or intermittent flare-ups of a 
pre-service condition, without evidence 
of worsening of the underlying condition, 
are not sufficient to be considered 
aggravation in service).  If so, was any 
such worsening due to the natural 
progression of the condition?  

A detailed rationale for any opinion 
expressed should be provided.

4.  Thereafter, readjudicate the 
veteran's claim on appeal, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If the 
decision with respect to this claim 
remains adverse to the veteran, he and 
his representative, if any, should be 
furnished a Supplemental Statement of the 
Case and afforded a reasonable period of 
time within which to respond thereto.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until VA notifies him; however, the veteran is hereby 
notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claims.  38 C.F.R. § 3.655 (2003).  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




